DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 13, 15 and 17 are pending in the instant invention.  According to the Amendments to the Claims, filed December 18, 2021, claims 1-10, 13 and 15 were amended, claims 11, 12, 14 and 16 were cancelled and claim 17 was added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/EP2018/072160, filed August 16, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17186573.6, filed August 17, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on December 18, 2021, is acknowledged: a) Group I - claims 1-9 and 13; and b) substituted imidazo[1,2-a]imidazole of formula I - p. 60, Example No. 43.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 17, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted imidazo[1,2-a]imidazoles of the formula I.  Pursuant to the procedures set a]imidazole of the formula I; and (ii) claims 15 and 17, directed to a method for modulating metabotropic glutamate receptor 4 activity in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on May 18, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 17, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or Amendments to the Claims, filed December 18, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-10, 13, 15 and 17 is contained within.

Reasons for Allowance

	Claims 1-10, 13, 15 and 17 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted imidazo[1,2-a]imidazoles of the formula I, as recited in claim 1.
	Consequently, the limitation on the core of the substituted imidazo[1,2-a]imidazoles of the formula I that is not taught or fairly suggested in the prior art is R1 on the periphery of the imidazo-[1,2-a]imidazole core.  This limitation is present in the recited species of claims 3, 5, 7 and 9, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl;
	R4 is H, halogen, lower alkyl, S(O)2CH3, heterocycloalkyl, or a 5- or 6-membered heteroaryl, wherein the lower alkyl is optionally substituted by OH, and further wherein the heterocycloalkyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl, OH, and =O; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound or claim 1, wherein the compound is of formula IA:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

IA

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound or claim 1, wherein the compound is of formula IB:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

IB

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound or claim 1, wherein the compound is of formula IC:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

IC

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound or claim 1, wherein the compound is of formula ID:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

ID

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 1, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 2,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 3, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 4,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 5, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 B.1,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 8, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 9,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 10, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 C.8,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 12, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 14,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 16, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 17,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 18, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 20,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 24, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 26,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 27, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 28,


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 29, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 30,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 31, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 32,


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 33, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 34,


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 36, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 37,


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 38, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 39,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 41, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 44,


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 46, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 47,


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 49, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 50,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 53, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 54,


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 55, and 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
 57,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:

3, wherein the compound is selected from the group consisting of:


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 6, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
 B.2,


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
 B.3, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
 B.6,


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
 C.2, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
 C.4,


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
 C.6, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
 C.7,


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
 15, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
 19,


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
 21, 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
 23,


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
 25, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
 35,


    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
 40, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
 45,


    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
 52, and 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
 58,

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:

4, wherein the compound is selected from the group consisting of:


    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
 7, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
 C.1,


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
 11, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
 13,


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
 43, 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
 48,


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
 51, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
 56,

and 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
 57,

or a pharmaceutically acceptable salt or stereoisomer thereof.”---



	has been deleted and replaced with the following:
---“	The compound of claim 5, wherein the compound is selected from the group consisting of:


    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
 B.4, 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
 C.5,

and 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
 22,

or a pharmaceutically acceptable salt thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable excipient.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating metabotropic glutamate receptor 4 activity in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 13, wherein the patient has a disease or disorder selected from the group consisting of anxiety, autism, cancer, depression, emesis, neuroprotection, obsessive compulsive disorder, Parkinson’s disease, and type 2 diabetes.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“	A process for the manufacture of a compound of claim 1 of formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl;
	R4 is H, halogen, lower alkyl, S(O)2CH3, heterocycloalkyl, or a 5- or 6-membered heteroaryl, wherein the lower alkyl is optionally substituted by OH, and further wherein the heterocycloalkyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl, OH, and =O; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

wherein the process comprises a step selected from the group consisting of:

a)	reacting a compound of formula Ib:


    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

Ib

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;

1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with an organometallic reagent of the following formula:

R4-M,
wherein:

	R4 is CH3 or a 5- or 6-membered heteroaryl; and
	M is a boronic acid or a stannane;

to form a compound of formula Ic:


    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale

Ic

or a pharmaceutically acceptable salt thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl;
	R4 is CH3 or a 5- or 6-membered heteroaryl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;





    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

Ib

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

	with an alkylmagnesium bromide, followed by methanesulfonyl chloride or a reagent of the following formula:


    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
;

to form a compound of formula Ie:


    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale

Ie

or a pharmaceutically acceptable salt thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents
	R2 is F;
3 is F or Cl;
	R4 is S(O)2CH3 or 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

c)	reacting a compound of formula XIV:


    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale

XIV

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with sodium borohydride or an alkylmagnesium bromide of the following formula:

R-MgBr,

wherein:

	R is lower alkyl;

to form a compound of formula Id:


    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale

Id

t thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl;
	R4 is CH2OH or lower alkyl substituted by OH; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

d)	reacting a compound of formula Ia:


    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale

Ia

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with N-iodosuccinimide, to form a compound of formula Ib:


    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

Ib

t thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

e)	reacting a compound of formula Ib:


    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

Ib

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with a lactam of the following formula:


    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
;





    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale

Ig

or a pharmaceutically acceptable salt thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

f)	reacting a compound of formula II:


    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale

II

wherein:

	X is Cl or I;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with a compound of the following formula:

R1-L-H



	L is a bond, -C(O)NH-, or -NHC(O)-; and
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;

to form a compound of formula Ia:


    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale

Ia

or a pharmaceutically acceptable salt thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring; and

g)	reacting a compound of formula Ib:


    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

Ib

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

	with isopropylmagnesium chloride, followed by methanesulfonyl chloride, to form a compound of formula If:


    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale

If

or a pharmaceutically acceptable salt thereof,

wherein:

	L is a bond, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl and lower alkoxy, and further wherein the lower alkyl is optionally substituted by 1 or more independently selected halogen substituents and the lower alkoxy is substituted by 1 or more independently selected halogen substituents;
	R2 is F;
	R3 is F or Cl; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andre T. Kramer (Reg. No. 63,103) on December 28, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624